DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All drawing objections are overcome.
All specification objections are overcome.
Applicant's arguments filed 8/26/2022 in response to Office Action 4/26/2022 have been fully considered but they are not persuasive for at least the following reason:
Applicant’s arguments with respect to claims 1, 5-10, 12-13 and 16-20 (pages 7-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 10, 12-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20180186550 by Morine (hereinafter “Morine”).
Regarding claim 1, Morine teaches a latch assembly (Fig 9, latch 102 with 106, 108, 110, 104, 112, 118, 120, 127, 116, 122), comprising: 
an upper component (Fig 9, 122) having at least one aperture formed therein (Fig 9, aperture in 122 shown receiving 104); 
a lower component (Fig 9, 106) having at least one opening formed therein (Fig 9, opening in 106 shown receiving 104), said upper component and said lower component formed of at least one first material (said upper and lower components are necessarily formed of at least one material); and 
an intermediate component (Fig 9, connection member 104) having a first portion (Fig 9, 112) and a second portion (Fig 9, 110), the first portion being coupled to the upper component and the second portion being coupled to the lower component (Fig 9 shows respective couplings), 
wherein the intermediate component is fabricated using a flexible material ([0091] 104 is of a resilient material that deforms or stretches) that differs from said at least one first material ([0093] cam latch 102 tension is relieved necessarily without deforming as 104 does; as additionally evidenced by the engagement of surfaces 126 not causing latch 102 to deform), and 
wherein said first portion and said second portion are configured to engage to form an auto stop feature (Fig 8 shows Fig 9 elements 112 and 110 are engaged in an automatically stopped position thereby forming a stopping feature by being in an unmoving rotated position).

Regarding claim 10, Morine teaches an insulated cooler (Fig 8 and [0035], insulated cooler) comprising: 
a body (Fig 8, 12) comprising an outer shell (Fig 9, 40), an inner liner disposed therein (Fig 8, inner liner shown touching interior 16) creating a gap therebetween, and configured to receive an insulating layer disposed within the gap (claim 5 and [0045][0087], insulation material is capable of insertion between interior and exterior surfaces to substitute for a vacuum between 40 and cited inner liner); the body defining a cavity therein (Fig 8, 16) with an opening formed at its upper distal end (Fig 8, opening of 16 of cooler 11 is at the upper distal end of 16); 
a lid (Fig 8, cover 22) removably coupled to the body and covering the opening of the body (Fig 10 to Fig 9 shows removable coupling of 22 and covering said opening); and 
at least one latch assembly (Fig 9, latch 102 with 106, 108, 110, 104, 112, 118, 120, 127, 116, 122), comprising: 
an upper component (Fig 9, 122) having at least one aperture formed therein (Fig 9, aperture in 122 shown receiving 104); 
a lower component (Fig 9, 106) having at least one opening formed therein (Fig 9, opening in 106 shown receiving 104); and 
an intermediate component (Fig 9, connection member 104) having a first portion (Fig 9, 112), a middle portion (Fig 9, 108), and a second portion (Fig 9, 110), the first portion being coupled to the upper component and the second portion being coupled to the lower component (Fig 9 shows respective couplings),
wherein said middle portion creates a space between said first portion and said second portion (Fig 8, 108 shown creating a space between 112 and 110) allowing movement of said second portion toward said first portion (Fig 8, 108 shown capable of allowing 110 to move towards 112 by bending) to define an auto stop feature (Fig 8, 112 and 110 are shown engaged in a position forming a stopping feature by being in an unmoving rotated position), and 
wherein the intermediate component is fabricated using a flexible material ([0091] 104 is of a resilient material that deforms or stretches), 
wherein the upper component (122) is coupled to the lid using the at least one aperture (Fig 9 shows cited aperture of 122 being used to couple 122 to 22), and 
wherein the lower component (106) is coupled to a top portion of the outer shell using the at least one opening (Fig 9, 106 is shown coupled to a top portion of 12 using cited opening of 106).

Regarding claims 5 and 16 (similar limitations, different dependency), Morine further teaches the intermediate component further comprises a middle portion (Fig 9, 108) that couples the first portion (112) to the second portion (110) wherein the first portion, the middle portion, and the second portion collectively form a v-shape (Fig 9, 108 is a recess therefore shows collective V-shape) having a flat apex portion (Fig 9 shows a portion at the apex that is flat).

Regarding claims 6 and 17 (similar limitations, different dependency), Morine further teaches the lower component (Fig 9, 106) is rotatably movable with respect to the upper component ([0090][0091], 106 rotatable about 122) about the middle portion (Fig 8, 106 shown rotatable about 108) as the intermediate component (104) moves from a relaxed state (Fig 8 and [0093]) to a stressed state (Fig 9 and [0093]).

Regarding claims 7 and 18 (similar limitations, different dependency), Morine further teaches the lower component (Fig 9, 106) is capable of moving towards the upper component (Fig 8 shows 106 capable of moving towards 122 because of the resilient stretch material) and stops at a maximum open position when the second portion (110) of the intermediate component meets the first portion (112) of the intermediate component (Fig 8 shows an open position with capability of a maximum open position; wherein a space is between 110 and 112, whereby examiner interprets “meet” as “at”, therefore 110 meets 112 in Fig 8 in an open position that is capable of being a maximum open position) creating the auto stop feature (Fig 8, 112 and 110 are shown engaged in a position forming a stopping feature by being in a an unmoving rotated position). 

Regarding claim 12, Morine further teaches at least one of the upper component (Fig 9, 122) and the lower component (106) is removably coupled to the lid (22) and the outer shell (40), respectively (Fig 9 shows respective couplings).

Regarding claim 13, Morine further teaches at least one of the upper component (Fig 9, 122) and the lower component (106) is fixedly coupled to the lid (22) and the outer shell (22), respectively (Fig 9 shows respective couplings). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morine.
Regarding claims 8 and 19 (similar limitations, different dependency), Morine teaches the lower component (Fig 9, 106) is capable of moving from a relaxed state ([0093] when latch 102 tension is relieved and 104 relaxes) to the maximum open position (Fig 8 shows 106 is capable of moving from cited relaxed state to the maximum open position capability), wherein an angle the lower component moves from the relaxed state to the maximum open position (Fig 8 an open angle position is shown),

(Morine further teaches the angle could be varied because of varied thickness and length of the latch ([0093] rounded shape, reduced thickness of 102, [0094] 104 lengthened) which necessarily varies the angle the lower component moves from the relaxed state to the maximum open position)

But does not explicitly teach a specific value of the angle.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the thickness and length of latch members to have said angle be fifty degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claims 9 and 20 (similar limitations, different dependency), Morine teaches the lower component (Fig 9, 106) is capable of moving from a relaxed state (Fig 9, [0093] when latch 102 tension is relieved and 104 relaxes) to the maximum open position (Fig 8 shows 106 is capable of moving from cited relaxed state to the maximum open position capability), wherein the angle the lower component moves from the relaxed state to the maximum open position (Fig 9 to Fig 8 the angle range is shown by 106 moving from relaxed state to the maximum open position), 

(Morine further teaches the angle could be varied because of varied thickness and length of the latch ([0093] rounded shape, reduced thickness of 102, [0094] 104 lengthened) which necessarily varies the angle the lower component moves from the relaxed state to the maximum open position)

But does not explicitly teach a specific value of the angle.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the thickness and length of latch members to have said angle be from 25 to 65 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claims 2-4, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morine in view of GB 2538290 issued to Meeks et al. (hereinafter “Meeks”). 
Regarding claims 2 and 11 (similar limitations, different dependency), Morine already teaches that the intermediate component (Fig 9, 104) is fabricated using a material ([0091] resilient stretch material),

(Morine further teaches injection molded cover and body walls of the cooler [0044][0087])

But does not explicitly teach that the material is a thermoplastic rubber.
Meeks, however, teaches a similar cooler type container (Fig 1, container 10 capable of refrigeration, col 1, para 3) with a lid (Fig 1, lid 14) with an intermediate latching member (Fig 30, sealing member 28) that is made of a softer material such as thermoplastic rubber (col 25, lines 18-19). 

The purpose of a thermoplastic rubber is to be softer (col 25, lines 18-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient deformed and stretched material of the intermediate component of Morine with a thermoplastic rubber material as taught by Meeks in order to beneficially provide a “food grade” material that is safe for food contact during storage, that has a softer “a Shore A hardness of between 40 and 70” to handling, and be “fully dishwasher safe” to suds, water and heat (col 22, lines 9-15). 

Regarding claims 3 and 14 (similar limitations, different dependency), Morine already teaches that the upper component (Fig 9, 122) is fabricated using material,

But does not explicitly teach that the material is a polypropylene.
Meeks, however, teaches the material for a similar container (Fig 1, container 10) and vessel (Fig 1, vessel 12) is polypropylene (col 17, lines 31-32), and that hinged sealing member (Fig 10, sealing member 38), label cover (Fig 10, label cover 42), and hinged clips (Fig 1, clips 16) are made of polypropylene (col 25, lines 21-25).

The purpose of polypropylene is to slow to fatigue for repetitive usage of the hinged clips thereby preventing rapid degradation from fatigue (col 25, lines 21-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the upper component of Morine to be polypropylene as taught by Meeks in order to advantageously use a material which is not prone to fatigue and to beneficially reduce rapid degradation that the latch member and upper component would undergo during repetitive usage (col 25, lines 21-25). 

Regarding claims 4 and 15 (similar limitations, different dependency), Morine already teaches that the lower component (Fig 9, 106) is fabricated using material,

But does not explicitly teach that the material is a polypropylene.
Meeks, however, teaches the material for a similar container (Fig 1, container 10) and vessel (Fig 1, vessel 12) is polypropylene (col 17, lines 31-32), and that hinged sealing member (Fig 10, sealing member 38), label cover (Fig 10, label cover 42), and hinged clips (Fig 1, clips 16) are made of polypropylene.

The purpose of polypropylene is to slow to fatigue for repetitive usage of the hinged clips thereby preventing rapid degradation from fatigue (col 25, lines 21-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the upper component of Morine to be polypropylene as taught by Meeks in order to advantageously use a material which is not prone to fatigue and to beneficially reduce rapid degradation that the latch member and upper component would undergo during repetitive usage (col 25, lines 21-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4938513 – elastic plastic latch that is capable of varied thickness of portions and opening angles (Fig 1)
US 9827730 – (para (29) Figs 3C, 5C) hinge 82 has TPE overmold while it remains clear polypropylene. Alternately (para (31) Figs 9B, 9C) latch is attached by second shot of TPE instead to form hinge 82', and has holes in the latch body (Fig 6B). Alternately, (para (34) Figs 11A-11C) can incorporate any mix of Figs 1-11 including materials.
US 20080264946 – flexible type latch of a flexible material has hole in lower component of latch (Fig 6A)
US 20180141718 – cooler with modularly attached latch 62 with two holes is of skid-proof material while belt 64 is of elastic material and "64 can be composed of a plurality of different materials" including plastic and rubber, meaning one item can be a single OR multi-material (Figs 6-7)
US 20180220761 – flexible latches with holes can be made from any materials move through degrees of motion to a maximum open angle and then close by self-biasing behavior of the material ([0018][0019] and Fig 2B, 2C)
WO 2010150985 – multi-material (elastomer, santoplan, mixture thereof, or other) hinged latch has different material for hinge 23 and middle portion 25 (Figs 5-6, 13-15)

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733